Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for medium and secretions exposed to cells secreting GDNF, does not reasonably provide enablement for using cells as a therapeutic agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue.”
Nature of the Invention 
The invention is method of producing a therapeutic agent that comprises at least a cultured cell, a medium, or a secretion.  The therapeutic agent can be used to treat the spinal cord.
Breadth of the Claims 
The human skin derived stem cells used to create the cell, medium, and/or secretion  can be keratinocytes; however, they can also be pluripotent stem cells derived from skin cells.  
Specification Guidance/Working Examples 
The majority of the specification is a literature review that encompasses summaries on other journal articles which includes topics such as the dangers of using pluripotent stem cells due to teratoma formation and other articles that GDNF is unstable.  

Example 1 starts out with harvesting skin cells from a 56 year old female.  Example one fails to establish that a homogenous population of skin cells were harvested and that these cells were only made up of stem cells.  The specific cell type and/or potency is not mentioned.  Therefore, it is not clear what particular cell was isolated using the protocol of Experiment 1. Additional examples expose these cells to other substances including SAG.  The examples do not successfully establish that after exposure to SAG,  a homogenous population of one type of cell is produced, and the specification fails to identify the potency of the cell present.  It is unclear that a homogenous population of therapeutic cells was developed at this point.  

The results in paragraph 87 discuss that there was no tumor growth in the animal model when the animal was exposed to cultured cells derived from skin stem cells.  It is possible that the tumor growth was just not detected or would have developed at a later stage.  

State of the Art 
Lee et al. (PNAS 110(35):E3281-E3290, 2013) states, “The unique properties of human pluripotent stem cells (nPSCs) such as human embryonic stem cells (hRESCs) and human induced pluripotent stem cells (hiPSC) [i.e., indefinite self-renewal in vitro while maintaining their ability to differentiate into all cell types of the body upon exposure to relevant differentiation signals (1—3)] make them the best potential cell source for cell-based regenerative therapy and/or personalized medicine (4). Thus, enormous efforts have been undertaken to establish hESC- and hiPSC-based therapies for a variety of degenerative diseases (4—7). However, there are major technical and scientific obstacles remaining to be overcome before hPSC-based cell therapy becomes a realistic therapeutic modality. Most of all, it is of utmost importance to avoid possible teratoma/ tumor formation that can arise from any remaining undifferentiated pluripotent stem cells present in the differentiated cell mixture (8). Indeed, a systematic transplantation study demonstrated that the teratoma-forming propensity of various mouse iPSC-derived neurospheres correlated with the persistence of residual undifferentiated cells (9). Because hESCs and hiPSCs also exhibit marked variations in differentiation efficiencies (and remaining undifferentiated cells) (10-13), it is critical to remove all residual hiPSCs with teratoma potential before their clinical application. Despite numerous attempts at blocking teratoma formation, including introduction of suicide genes (14) or selecting the desired cell type (15), immunodepletion (16), or introducing cytotoxic antibody (17), a clinically viable strategy to eliminate teratoma formation remains to be developed (8,18)’. See p. E3281, paragraph bridging col 1 and 2.

Lee teaches at the time of the invention and filing, differentiated cells derived from pluripotent cells failed to be used for any type of cell therapy and/or in-vivo process to treat a disorder in a patient because a means of predictably providing a homogenous differentiated cell population that predictably eliminates undifferentiated cells in the population had not been achieved. Thus Lee teaches that at the time of the invention cells and tissues differentiated from pluripotent cells was highly unpredictable for use in a cell therapy. Thus the art fails to provide enabling guidance for the in-vivo production of myotubes.

Lee further highlights the absolute need for a homogenous population of differentiated cells. A problem that can arise from having a heterologous population of ESC-derived somatic cells and undifferentiated cells is tumor formation from the undifferentiated cell, thus causing a non-therapeutic effect, but further, a mixed population causes unpredictability in determining a therapeutic dose of cells because the variability in an unknown number and non-known character of the undifferentiated cell population.

Most importantly, Lee highlights the finding that cells differentiated from pluripotent cells consistently comprise subpopulations of teratoma forming cells (i.e. tumor forming cells). Thus, the art teaches that a population pluripotent cells do not predictable arrive at a population of cells that are not tumor forming.

Around the time of the invention, Sylvester teaches that pluripotent stem cells have demonstrated, dysregulated cell growth with transplantation into an immunocompromised host, results in teratoma formation (Sylvester et al. Arch Surg 139:93-99, 2004. See page 95, col 1, first full paragraph). Similarly, the post-filing art of Moon (Moon et al. International Journal of Stem Cells 4(1):24-34, 2011) teaches that a major problem involving the use of hESC is the possibility of cell misbehavior following transplantation. This potentially serious complication can occur if any transplanted undifferentiated hESC form teratomas. Careful and precise protocols for collecting only differentiated cells are necessary to circumvent this problem. Moon further teaches as of 2011 researchers still needed to develop way to screen pluripotent cell derivatives for contamination with undifferentiated cells and derivative cells that have optimized chromosomally stable induction systems in vivo (p.30, col 1, past full paragraph starting with, “Another major risk...”; paragraph bridging col 1 and 2 of pp. 31). Moon further teaches that during prolonged maintenance of undifferentiated pluripotent cell in vitro, chromosomal instability gives rise to numerous changes in ploidy, especially chromosomes 13 and 17. Moon states, “Chromosomal instability seriously affects cell function and is well known to be a hallmark of many tumor. In addition, the generation of chromosomal instability by the presence of extra centrosomes can give rise to multiple aneuploidy daughter cells with proliferative advantages, chemoresistance, or metastatic potential (66, 67). Their potential for tumor progression is a significant challenge facing the safe therapeutic application of hESC, Recently, Moon et al. demonstrated aberrant cell division in karyotypically abnormal hESC during in vitro culture. These authors subsequently show a post-transplant tumor-like growth arising from the hESC transplant derivative (68). These results emphasize that sustaining normal human chromosome number during in vitro culture and differentiation is indispensable for safe transplantation of hESC derivatives. For therapeutic use’.

Regarding chromosomal instability, Lee teaches accumulation of mutations in early embryonic cells and ESC would result in enormous harmful effects to all subsequent derived somatic cells arising at later developmental stages and/or those of further generations. Thus, it is critical that these cells maintained their genomic integrity by establishing unique mechanisms, such as significantly lower mutations rates and lower frequencies of mitotic mutations than their differentiated counterparts (E3288, col 1, paragraph 1 under ‘Discussion’ section. )

Thus Moon and Lee both highlight the obstacle of chromosomal instability in pluripotent stem cells and somatic cell differentiated from them. Both describe not only how enormously harmful these chromosomally instable cells can be to the safety someone receiving these cells, but the grave degree of cellular dysfunction and change of cellular function that occurs in these cell derivatives. Thus, not only are they describing a hindrance to safe therapeutic use of differentiated cell derived from pluripotent cell, they are describing a lack of predictable function (i.e. function as the intended differentiated cell type) because the genomic instability leads to cellular dysfunction.

Thus, the art teaches that at the time the claimed invention was made and filed, the use of cells differentiated from pluripotent stem cells for regenerative therapy had not been established due to complications of the presence of undifferentiated cells and cells with genomic instability. The art teaches not only a hindrance to the safe use of these cells for therapeutic purposes but also concern and obstacle to correct, predictable function of the pluripotent cell derived somatic cells. Thus the art teaches that the use of pluripotent cells and cells differentiated from pluripotent cells in a regenerative therapy method as claimed is unpredictable.

Conclusion:  Examiner does not believe the cells themselves are enabled as a therapy because applicant has not illustrated that the cells injected are a homogenous population of cells.  Applicant has not been able to identify the potency of the administered cells.  It is uncertain if any pluripotent stem cells have been administered; administration of pluripotent cells is dangerous and potentially life threatening and non-therapeutic.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 8 is confusing because it is not clear if the cultured cell is a cultured cell before or after the addition of SAG.  It is unclear if the medium referred to in claim 8 is the original medium in which SAG was added to or one that was subsequently produced in claim 1.  Claim 8 is an independent claim so it is unclear what the previous step actually is.  The claim does not clarify what is the source of the secretion is and there is not antecedent basis for a previous step.  Because of the confusion, the metes and bounds of the claims have not been adequately and clearly established.  

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims mention “steps” without clarification of what those steps actually are.  Just amendment the claims to include verbs with active ing endings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2,4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (US 20110091869) in view of Chen (US 20160143984), Bragina “Smoothened agonist augments proliferation and survival of the neural cells” Neuroscience Letters, Volume 482, Issue 2, 27 September, 2010, pages 81-85, Simonete (WO00/34475)
Sasai teaches a method of culturing a human stem cell such as a pluripotent stem cell in a serum-free medium comprising a sonic hedgehog protein (SHH), purmorphamine (Paragraph 225) to generate a neural progenitor/neural cell.  Paragraph 112 states that a specific type of pluripotent stem cell that can be used is an IPS/pluripotent cell derived from a fibroblast cell and/or dermal cell which constitute skin cells.  Paragraph 101 states that human cells may be used as in instant Claims 1-2, 
Sasai does not specifically state that SAG is included within the culture medium.  However, Chen teaches that SAG can be used to produce neuronal differentiation (Paragraph 56).  An artisan would have been motivated to have included both SHH, purmorphamine, and SAG to pluripotent cells because Chen teaches that all 3 factors can be used to promote neuronal differentiation (Paragraph 56) as in instant Claims 1-2
Furthermore as taught by Bragina , like the Shh proteins mentioned in the Sasai reference, SAG is also an activator of the Shh pathway; it is a Shh agonist (Abstract).  Therefore it would have been obvious to have used SAG in place of or with the Shh proteins mentioned in Sasai as in instant Claim 1.
Page 2-3 of Simonet states that GDNF is expressed in nerve cells.  Therefore, it would have been expected that the neurons produced by adding SAG and the other factors would produce GDNF.  Furthermore, these cells would also inherently be positive for CD73 since they are developed using the same method as claimed as in instant Claim 1.
Sasai teaches that such medium can comprise ROCK inhibitor (Paragraph 59) as in instant Claim 4, 
	Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 1,3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (US 20110091869) in view of Chen (US 20160143984), Bragina “Smoothened agonist augments proliferation and survival of the neural cells” Neuroscience Letters, Volume 482, Issue 2, 27 September, 2010, pages 81-85, Simonete WO 00/34475, and Dezawa (US 20110070647)
	
Sasai, Chen, Bragina, and Simonete apply as above to teach claim 1.  These references are moot on the application of B-27 supplement.  However, Paragraph 224 of Dezawa teaches supplementing such medium with B-27.  An artisan would have been motivated to have supplemented the culture medium of Claim 1 with B-27 supplement because it encourages neural induction (Paragraph 224).  An artisan would have been motivated to have combined this supplement with the culture medium of Sasai since it encourages the further differentiation of pluripotent stem cells into a cell of the neural lineage as in instant Claim 3, 
Claim 5 just states that the serum-free medium can comprise EGF.   Paragraph 118 of Dezawa states that pluripotent stem cells express high levels of EGF.  Therefore, when pluripotent stem cells are placed in such culture medium, they will inherently express EGF which will then end up in the culture medium as in instant Claim 5.  

Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Claims 1, 3,5- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (US 20110091869) in view of Chen (US 20160143984), Bragina “Smoothened agonist augments proliferation and survival of the neural cells” Neuroscience Letters, Volume 482, Issue 2, 27 September, 2010, pages 81-85, Simonete (WO00/34475),, and Kopyov (US 20090280097)

Sasai, Chen, Bragina, Simonete apply as above.  Neither references specifically teaches the precise level of calcium in a stem cell culture medium.  However, at the time of applicants’ invention, Kopyov taught a culture medium with a low calcium level (Paragraphs 54-55 and Table 1).  An artisan would have been motivated to have used the precise calcium level taught in Kopyov because it helps facilitate expansion and differentiation of pluripotent cells.  Since the cells can be cultured in such a medium, there would  have been a high expectation for success.  The preferred calcium range listed in paragraph 54 is 0.05 to 0.06 mM as in instant Claim 6.
Other Dependent Claims taught by Kopyov
Kopyov teaches inclusion of a B27 supplement (Paragraphs 54-55 and Table 1) as in instant Claim 3, Kopyov’s medium includes EGF (Paragraphs 54-55, Table 1) as in instant Claim 5.

Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (US 20110091869) in view of Chen (US 20160143984), Bragina “Smoothened agonist augments proliferation and survival of the neural cells” Neuroscience Letters, Volume 482, Issue 2, 27 September, 2010, pages 81-85, Simonete (WO00/34475), and Alaminos (US 20120269776)

Sasai, Chen, Bragina, and Simonete apply as above to teach claim 1.  Sasai teaches using cells from skin; however, Sasai does not specifically teach how such cells are isolated from skin.  However, Alaminos in detail lays out a descriptive means of isolating stem cells from skin.  Paragraph 170 teaches retrieval of a full thickness skin sample.  Paragraph 171 then details how the sample must be washed in an antibiotic solution.  Paragraph 172 details the next step of separating the epidermis from the dermis using dispase.  The epidermis can then be subsequently digested in a trypsin solution in order to release cells (Paragraph 173).  Paragraph 174 then details how cells are further released from the dermis using type I collagenase.  An artisan would have been motived to have used these particular enzymes in such a chronological order in order to successfully release cells.  Because cells are indeed released, there is a huge expectation for success.  This method would release skin cells that can be further used in Sasai.  
Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sasai (US 20110091869) in view of Chen (US 20160143984), Bragina “Smoothened agonist augments proliferation and survival of the neural cells” Neuroscience Letters, Volume 482, Issue 2, 27 September, 2010, pages 81-85, Simonete (WO 00/34475, in view of Cortes “Transgenic GDNF Positivity Influences Prolieration, Differentiation, Maturation, and Surival of Motor Neurons Produced from Mouse Embryonic Stem Cells” September 2016, Volume 10, Article 217.

Sasai, Chen, Bragina, and Simonete apply as above as used in Claim 1 rejection.  Simonete mentions that GDNR can be used as a therapy for nerve damage (Page 3,GDNF therapy).  However, Simonete does not specifically mention the spine.  However, at the time of applicants’ invention, it was known that GDNF which would be secreted in the medium produced by the cells of Sasai could be used as a therapy directed to the spine because the abstract or Cortes teaches that the number of spinal motor neurons can be increased (Abstract) by applying GDNF as in instant Claim 8.  

Accordingly, the claimed invention was prima facie obvious to one or ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/BLAINE LANKFORD/Primary Examiner, Art Unit 1657